In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-20-00253-CV
               ___________________________

                LATASHA HARRIS, Appellant

                                V.

MJAY INVESTORS, LLC, BY ITS AGENT, SPECIALIZED PROPERTY
                 MANAGEMENT, Appellee


          On Appeal from County Court at Law No. 1
                   Tarrant County, Texas
               Trial Court No. 2020-003896-1


          Before Wallach, J.; Sudderth, C.J.; and Kerr, J.
               Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On December 1, 2020, we notified appellant that her brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: January 14, 2021




                                            2